499 Pa. 219 (1982)
452 A.2d 1017
MILL-MAR, INC.
v.
Frank and Alma STATHAM, James E. and Harriet J. Keena, Ronald V. and Bonita L. Kalwara, John C. and Anna M. Myers, Walter T. and Henrietta J. Hynicka, George P. and Sharon J. Olsen, Richard D. and Patricia A. Claffey, Mary Lorene Fox, Daniel J. and Madelyn E. Ward, Richmond Hills Savings Bank, Crockett Mortgage Co., Federal Mortgage Association, Fulton National Bank, Commonwealth National Bank and First Federal Savings and Loan Association, their heirs and assigns and all successors in title to a parcel of real estate situated in East Hempfield Township, Lancaster County, Pennsylvania.
Appeal of Frank STATHAM and Alma Statham and James E. Keena and Harriet J. Keena.
Supreme Court of Pennsylvania.
Argued October 21, 1982.
Decided December 10, 1982.
Menno B. Rohrer, Lancaster, for Statham's.
D. Patrick Zimmerman, Lancaster, for Kenna's.
David E. Wagenseller, III, Lancaster, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.


*220 ORDER
PER CURIAM:
Appeal dismissed, 278 Pa.Super. 296, 420 A.2d 548, as having been improvidently granted.
LARSEN and McDERMOTT, JJ., dissent and would reach the merits.